Name: 90/117/Euratom: Commission Decision of 27 February 1990 concerning the conclusion on behalf of the European Atomic Energy Community of the Agreement between the European Economic Community and the European Atomic Energy Community and the Union of Soviet Socialist Republics on trade and commercial and economic cooperation
 Type: Decision
 Subject Matter: European construction;  cooperation policy;  political geography
 Date Published: 1990-03-15

 Avis juridique important|31990D011790/117/Euratom: Commission Decision of 27 February 1990 concerning the conclusion on behalf of the European Atomic Energy Community of the Agreement between the European Economic Community and the European Atomic Energy Community and the Union of Soviet Socialist Republics on trade and commercial and economic cooperation Official Journal L 068 , 15/03/1990 P. 0002 - 0002 Finnish special edition: Chapter 11 Volume 15 P. 0206 Swedish special edition: Chapter 11 Volume 15 P. 0206 COMMISSION DECISION of 27 February 1990 concerning the conclusion on behalf of the European Atomic Energy Community of the Agreement between the European Economic Community and the European Atomic Energy Community and the Union of Soviet Socialist Republics on trade and commercial and economic cooperation (90/117/Euratom) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular the second paragraph of Article 101 thereof, Whereas the Agreement between the European Economic Community and the European Atomic Energy Community and the Union of Soviet Socialist Republics on trade and commercial and economic cooperation was signed on 18 December 1989; Whereas by Decision of 26 February 1990 the Council approved the said Agreement for the purposes of conclusion by the Commission on behalf of the European Atomic Energy Community; Whereas the said Agreement should be concluded on behalf of the European Atomic Energy Community, HAD DECIDED AS FOLLOWS: Article 1 The Agreement (1) between the European Economic Community and the European Atomic Energy Community and the Union of Soviet Socialist Republics on trade and commercial and economic cooperation is hereby concluded on behalf of the European Atomic Energy Community. Article 2 The President of the Commission shall give the notification provided for in Article 25 of the Agreement on behalf of the European Atomic Energy Community. Done at Brussels, 27 February 1990. For the Commission The President Jacques DELORS (1) The text of that Agreement is attached to this Decision.